Citation Nr: 0423515	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder. 

In October 2003, the Board remanded the claim for further 
development, for the AOJ to obtain Social Security 
Administration (SSA) records.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

2.  The veteran's current diagnosis of post-traumatic stress 
disorder has been linked to an in-service stressor.

3.  Credible supporting evidence of the claimed in-service 
stressor is of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that it is unnecessary to address the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, in this case in view of the disposition 
reached herein.

The Board finds that the evidence supports a grant of service 
connection for post-traumatic stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service personnel records indicate that he 
served as a policeman in Vietnam.  In a stressor statement, 
the veteran has stated that while in Vietnam in 1969, three 
ammunition dumps blew up while he was serving as a munitions 
guard.  He stated that he was the last one left at the scene, 
and that he was rescued by a sergeant.  The occurrence of 
fires and explosions in the munitions storage area was 
confirmed by the Center for Unit Records Research, Department 
of the Army.

In a May 2001 VA post-traumatic stress disorder examination 
report, the veteran reported the stressor in Vietnam where he 
was caught in the fire at the ammunition dumps, and that he 
thought he would be killed until the sergeant rescued him.  
The examiner noted that the trauma which the veteran 
experienced really was not the type of trauma that would 
cause post-traumatic stress disorder, and that the trauma may 
have affected the veteran more as he went "in that way," but 
that the veteran "comes out" with at least enough symptoms 
of post-traumatic stress disorder to make that diagnosis, 
"but though exactly where they came from, that is not the 
question."  The diagnosis was "post-traumatic stress 
disorder (?)."  The Board notes that the examiner in this 
report has not identified his credentials.  Further, there is 
a questionable diagnosis of post-traumatic stress disorder.  
The stressor, however, has been identified.

In a September 2001 letter, Ms. C., a licensed clinical 
professional counselor, stated that the veteran clearly met 
the criteria for post-traumatic stress disorder.  She stated 
that he frequently witnessed death during the Vietnam War, 
and that during the war he perceived his life in constant 
threat and danger, as he was part of the security team for 
his unit.  She stated that he would frequently remember the 
horrors of war and often relived the memories of war.

In an October 2001 letter, Dr. C. stated that the veteran 
exhibited signs and symptoms of post-traumatic stress 
disorder, and that he believed that the post-traumatic stress 
disorder was a direct consequence of the veteran's military 
service.  He stated that in Vietnam, the veteran was 
frequently in harm's way and in fear for his life.  He stated 
that he believed that these wartimes events directly caused 
the veteran's post-traumatic stress disorder.

In a November 2002 VA post-traumatic stress disorder 
examination report, the examiner stated that the veteran did 
not meet the criteria for a diagnosis of post-traumatic 
stress disorder.  He stated that, in fact, it was the belief 
of the evaluator that the veteran displayed a pattern of 
using his Vietnam service to explain anti-social behavior and 
assaultive behavior, which he had manifested since high 
school.  He stated that the stressor which had been verified 
was not viewed as a combat stressor and the formal accounts 
of the fires at the base conflicted to a moderate degree with 
the level of seriousness with which the veteran described it.  
The examiner stated that the anger the veteran expressed and 
complained about was believed to be a lifelong, chronic, 
behavioral problem related to anti-social personality 
disorder, and that the veteran used his Vietnam service to 
intimidate others, specifically pointing guns at people, 
assaulting people, frightening his wife through tall tales of 
his exploits in Vietnam and abusing alcohol.  The examiner 
diagnosed the veteran with anti-social personality disorder, 
including a pervasive pattern of disregard for and violation 
of the rights of others occurring since age 15.

Although the examiner indicates that the veteran does not 
have post-traumatic stress disorder, the Board notes that it 
can give little if any weight to the opinion of this 
examiner, as he has not identified his credentials.  The 
Decision Review Officer has accepted that there is a 
confirmed stressor.  In view of the fact that there is a 
diagnosis of post-traumatic stress disorder from a medical 
doctor, Dr. C., and the AOJ has accepted that there is a 
stressor, the Board is granting entitlement to service 
connection for post-traumatic stress disorder.  The decision 
to submit ostensibly medical records with no identifying 
credentials of the authors of these records is beyond the 
undersigned.  Without credentials, how can the Board weigh 
the evidence?  The Board is unable to determine weight and 
credibility.  At this time, there is nothing to indicate that 
the VA examinations were conducted by anyone with credentials 
or any competence to render a medical judgment.  Therefore, 
by default, the opinions are accorded the same value as an 
opinion entered by a layman.  The defects could have been 
easily corrected by the AOJ but were not.

Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for post-traumatic 
stress disorder.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



